COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-421-CV
NO. 2-02-422-CV
 
IN THE MATTER OF L.B.                                                            
APPELLANT
 
----------
FROM COUNTY COURT AT LAW NO. 1 OF DENTON COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
On February 11, 2003 and March 5, 2003, we notified appellant that the trial
court clerk and the court reporter responsible for preparing the records in this
appeal informed the court that payment arrangements had not been made to pay for
the records as required by TEX. R. APP.
P. 35.3(a)(2), 35.3(b)(3).  We stated we would dismiss the appeal for want
of prosecution unless appellant, within fifteen days, made arrangements to pay
for the records and provided this court with proof of payment.
Because appellant has not made payment arrangements for the records, it is
the opinion of the court that the appeal should be dismissed for want of
prosecution.  Accordingly, we dismiss the appeal. See TEX.
R. APP. P. 37.3(b), 42.3(b).
Appellant shall pay all costs of the appeal, for which let execution issue.
 
                                                                       
PER CURIAM
 
PANEL D: DAUPHINOT, HOLMAN, and GARDNER, JJ.
DELIVERED: May 1, 2003

1. See Tex. R. App. P. 47.4.